Case 1:20-cv-01689-GHW Document 68-10 Filed 05/21/20 Page 1 of 12




                      Ex. 10
      Case 1:20-cv-01689-GHW Document 68-10 Filed 05/21/20 Page 2 of 12




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


STATE OF NEW YORK,
COMMONWEALTH OF
PENNSYLVANIA, STATE OF
CALIFORNIA, STATE OF COLORADO,
STATE OF DELAWARE, DISTRICT OF                        Civil Action No. 20-cv-1689
COLUMBIA, STATE OF ILLINOIS,
STATE OF MARYLAND,
COMMONWEALTH OF
MASSACHUSETTS, STATE OF
MICHIGAN, STATE OF MINNESOTA,
STATE OF NEW JERSEY, STATE OF
NEW MEXICO, STATE OF OREGON,
STATE OF RHODE ISLAND, STATE OF
VERMONT, COMMONWEALTH OF
VIRGINIA, and STATE OF
WASHINGTON,

                     Plaintiffs,

          v.

EUGENE SCALIA, in his official capacity
as Secretary of the United States
Department of Labor; UNITED STATES
DEPARTMENT OF LABOR; and
UNITED STATES OF AMERICA,

                     Defendants.


                           DECLARATION of LESLEY HIRSCH


I, Lesley Hirsch, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

 1. I am the Assistant Commissioner of Research at the New Jersey Department of Labor and

     Workforce Development (NJDOL) located in Trenton, NJ. I have been employed as

     Assistant Commissioner of Research since July 31, 2018. My division oversees all of the

     Bureau of Labor Statistics State Cooperative Programs; the US Bureau of the Census’s State


                                                1
     Case 1:20-cv-01689-GHW Document 68-10 Filed 05/21/20 Page 3 of 12




   Data Center; a team of economists with expertise in the State’s regions and key industries;

   State and Federal reporting on workforce and worker benefits and protection programs; the

   review and approval of private career schools; and the Eligible Training Provider List. I

   have held senior research and evaluation positions for more than 25 years, and for 12 of

   those years, I have served as a labor economist. In the 10 years immediately prior to coming

   to NJDOL, I was the founding director of the New York City Labor Market Information

   Service at the City University of New York’s Graduate Center, which provides research and

   consulting services to City and State agencies and organizations in New York City and the

   metropolitan region.

2. I hold a Bachelor of Arts from Barnard College at Columbia University and have completed

   all requirements for a doctoral degree in political science except a dissertation.

3. I submit this declaration in support of New Jersey’s litigation against Eugene Scalia, in his

   official capacity as Secretary of the United States Department of Labor; the United States

   Department of Labor (“USDOL”); and the United States of America regarding the recently

   issued rule entitled Joint Employer Status Under the Fair Labor Standards Act (“Final

   Rule”).

4. I have compiled the information in the statements set forth below myself, based on my

   personal knowledge and through NJDOL personnel who have assisted me, and on the basis

   of documents and data that have been provided to and/or reviewed by me. I have also

   familiarized myself with the Final Rule in order to understand its impact upon New Jersey.

5. As explained below, my review suggests that the Final Rule will result in increased wage

   and hour violations, including wage theft, in industries with the highest incidence of

   subcontracting and outsourcing. Such violations lower New Jersey’s income tax revenue



                                                2
         Case 1:20-cv-01689-GHW Document 68-10 Filed 05/21/20 Page 4 of 12




       base and result in losses to New Jersey’s unemployment insurance, workforce development,

       disability and family leave insurance funds. And because New Jersey’s labor laws

       regarding joint employment are broader than the Final Rule, employees will increasingly

       bring wage claims to NJDOL and New Jersey courts, thus burdening both NJDOL’s

       administrative enforcement resources and the courts.

    6. The Final Rule permits reliance on only four factors to determine joint employer status:

       Whether the entity “(i) Hires or fires the employee; (ii) Supervises and controls the

       employee’s work schedule or conditions of employment to a substantial degree; (iii)

       Determines the employee’s rate and method of payment; and (iv) Maintains the employee’s

       employment records.” 29 C.F.R. 791.2(a). The Final Rule prohibits consideration of other

       factors, such as whether the employee is economically dependent on the potential joint

       employer. The Rule also deems reserved power or authority, such as the yet-unexercised

       power to fire an employee, insufficient to confer joint employer status. In many

       subcontracting and outsourcing situations, under the narrowed definition, entities that

       benefit from and exert some forms of indirect control over employees may evade liability as

       joint employers, making it more difficult for the employee or the government enforcement

       agency to collect wages and payroll taxes.

    7. New Jersey has comprehensive labor law protections in place, which require that workers

       are: paid the minimum wage; paid overtime for hours worked over 40 hours in a 7 day work

       week; notified of their rate of pay and payday; protected against illegal deductions; and

       provided a statement of pay and any deductions for each pay period.1


1
 All employers/employees in New Jersey are covered under New Jersey Wage and Hour Law, whereas under
Federal Law, an employer must have two or more employees engaged in interstate commerce, and an annual gross
revenue in excess of $500,000, to be subject to the FLSA.


                                                      3
           Case 1:20-cv-01689-GHW Document 68-10 Filed 05/21/20 Page 5 of 12




    8. New Jersey labor laws provide a broader standard for assessing joint employer status than

         the Final Rule. For example, under the Wage Collection Statute (N.J.S.A. 34:11-58.2), a

         labor contractor and the client employer are statutorily held jointly responsible for wages

         due to employees and other violations of wage and hour laws and State tax laws.

         Additionally, under N.J.S.A. 34:8-68, which is enforced by the Division of Employer

         Accounts, a professional employer organization is held jointly responsible, with the client

         employer, for payment of wages to employees.

    9.   As a result of the narrowed FLSA joint employer test, many contractors and other business

         entities will be considered joint employers under New Jersey law, but will no longer be

         deemed employers under the FLSA.

    10. Joint employer relationships are one aspect of “fissured workplaces,” where businesses

         distribute work through an extensive network of contracting, subcontracting, outsourcing,

         franchising, and ownership in an effort to limit legal exposure, reduce labor costs, and

         increase profits. In some cases, it is difficult for employees to identify the entities that

         function as their joint employers, especially when an employer has gone out of business,

         disappeared or become insolvent. In such cases, NJDOL’s enforcement efforts will be much

         more difficult.

    11. Although behaviors common in fissured industries – e.g., subcontracting and outsourcing -

         occur across much of the economy, the industries listed in Table 1 are broadly recognized as

         the most fissured industries.2 These industries make up 19.2 percent of total private sector


2
 David Weill, Understanding the Present and Future of Work in the Fissured Workplace Context, The Russell Sage
Foundation Journal of the Social Sciences, December 2019, 5(5), 147-165; David Weill, The Fissured Workplace:
Why Work Became So Bad for So Many and What Can Be Done to Improve It (Harvard University Press 2014);




                                                       4
       Case 1:20-cv-01689-GHW Document 68-10 Filed 05/21/20 Page 6 of 12




     employment in the State of New Jersey. The total $15.7 billion in taxable wages in these

     industries represents 16.6 percent of the State’s taxable wages.3




Frederick Abernathy, Kermit Baker, Kent Colton and David Weil, Bigger Isn’t Necessarily Better: Lessons from the
Harvard Home Builder Survey (Lexington Books 2012); Matthew Dey, Susan Houseman and Anne Polivka, What
Do We Know About Contracting Out in the United States? Evidence from Household and Establishment Surveys, in
Labor in the New Economy, Katherine Abraham, James Spletzer and Michael Harper, eds. (University of Chicago
Press 2010); Michael Grabell, The Expendables: How the Temps Who Power Corporate Giants Are Getting
Crushed, ProPublica, June 27, 2013; Brett Murphy, Retail Giants Enable Trucker Exploitation, USA Today, June
29, 2017; James Parrott and Michael Reich, An Earnings Standard for New York City’s App-Based Drivers:
Economic Analysis and Policy Assessment, Report to the New York Taxi and Limousine Commission, The New
School, Center for New York City Affairs (2018); Alana Semuels, What Amazon Does to Poor Cities, The Atlantic,
February 1, 2018; Steve Viscelli, The Big Rig: Trucking and the Decline of the American Dream, University of
California Press (2016); Lauren Weber, The Second-Class Office Workers, Wall Street Journal, Sept 24, 2017;
Lauren Weber, Some of the World’s Largest Employers No Longer Sell Things, They Rent Workers, Wall Street
Journal, December 28, 2017.
3
 Analysis conducted by the New Jersey Department of Labor and Workforce Development, Office of Research and
Information, Quarterly Census of Employment and Wages, 2018.

                                                       5
         Case 1:20-cv-01689-GHW Document 68-10 Filed 05/21/20 Page 7 of 12




Table 1. New Jersey Employment in Highly Fissured Industries

    NAICS                                                                            Number of New
    Code4        Description                                                         Jersey Employees
    56132        Temporary help services                                                         99,395
    4451         Grocery stores                                                                  91,498
    722513       Limited-service restaurants                                                     74,640
    4931         Warehousing and storage                                                         56,581
    6216         Home health-care services                                                       49,055
    8121         Personal care services                                                          38,038
    56172        Janitorial services                                                             35,036
    4841         General freight trucking                                                        28,264
    72111        Hotels (except casino hotels) and motels                                        25,760
    56173        Landscaping services                                                            25,431
    72231        Food service contractors                                                        24,385
    23611        Residential building construction                                               22,773
    51731        Telecommunications carriers, wired and wireless                                 22,591
    561612       Security guards and patrol services                                             21,979
    44711        Gasoline stations with convenience stores                                       12,426
    56142        Telephone call centers                                                          10,626
    811192       Car washes                                                                       4,509
    4853         Taxi and limousine services                                                      4,365
    23831        Drywall and insulation contractors                                               3,877
    81293        Parking lots and garages                                                         3,457
    56171        Exterminating and pest control services                                          3,009
    56179        Other services to buildings and dwellings                                        2,985
    81299        All other personal services                                                      2,353
    56143        Business service centers                                                         1,781
    23813        Framing contractors                                                              1,240
    5152         Cable and other subscription programming                                           802
    56292        Materials recovery facilities                                                      770
    72233        Mobile food services                                                               305
                 TOTAL HIGHLY FISSURED INDUSTRY EMPLOYEES:                                     667,931

                 TOTAL PRIVATE SECTOR EMPLOYEES:                                                3,472,321

                  PERCENTAGE OF PRIVATE WORKFORCE IN
                  HIGHLY FISSURED INDUSTRIES:                                               19.24%
    Source: N.J. Department of Labor and Workforce Development, Office of Research and Information,
    Quarterly Census of Employment and Wages.




4
 North American Industry Classification System (“NAICS”) is a system used by the U.S., Canada, and Mexico to
classify businesses by industry. https://www.census.gov/small business/html/naics.html


                                                      6
         Case 1:20-cv-01689-GHW Document 68-10 Filed 05/21/20 Page 8 of 12




    12. The data in Table 1 and in Table 2 below show that, although highly fissured industries

       make up only 19.2% of New Jersey’s private workforce, these industries were responsible

       for 45% of the wage-related Wage and Hour Law violations.



       Table 2. New Jersey Wage and Hour Violations in Calendar Year 2019: Fissured
       Industries Compared to the Private Sector as a Whole

                                                                              Industries with
                                                             All        High Rates of Subcontracting
                                                          Industries         and Outsourcing
            New Jersey Wage Statute Violations                                #               %
    Failure to Pay Prevailing Wage                                77                  0           0%
    Failure to Pay Prevailing Wage on Utility Work                 5                  0           0%
    Failure to Pay Wage Standard                                   1                  0           0%
    State Building Service Contracts                               1                  1        100%
    Failure to Pay Earned Sick Leave                               5                  0           0%
    Minimum Wage Rate                                            348               515          46%
    Overtime Rate                                                250               130          52%
    Unpaid Wages or Late Payments                                764               340          45%
    Illegal Deductions                                            67                62          93%
    TOTAL WAGE-RELATED                                         3,169             1,434          45%


    13. Misclassification — the practice of illegally and improperly classifying workers as

       independent contractors rather than employees – and paying workers off the books are

       especially prevalent in highly fissured industries. These include construction, janitorial

       services, home care, transportation, trucking and delivery services.5




5
 National Employment Law Project, Independent Contractor Misclassification Imposes Huge Costs on Workers and
Federal and State Treasuries, Sept. 2017 https://s27147.pcdn.co/wp-content/uploads/NELP-independent-
contractors-cost-2017.pdf




                                                     7
         Case 1:20-cv-01689-GHW Document 68-10 Filed 05/21/20 Page 9 of 12




    14. In the aforementioned industries, employers that misclassify their employees as independent

       contractors evade up to 30% of payroll and related taxes that they would otherwise be

       required to pay if they were properly classifying their workers as employees.6

    15. The Final Rule acknowledges that the enforcement of wage protections will be more

       difficult under the new, narrower definition of joint employer, conceding that it will “reduce

       the amount of back wages that employees are able to collect when their employer does not

       comply with the Act and, for example, their employer is or becomes insolvent.” 85 Fed.

       Reg. at 2853.

    16. In New Jersey in 2018, the average annual wage earned in highly fissured industries was

       $36,407. According to the Division of Taxation’s State Income Tax tables, this income was

       taxable by the State of New Jersey at 3.5 percent minus a $682.50 standard deduction,

       amounting to an average of $591.74 in state income tax paid per person. Total income taxes

       collected from workers in these industries amounted to $395.2 million in 2018. Increased

       wage theft in these industries will result in a reduction in this tax revenue.

    17. For workers categorized as employees, New Jersey law requires employers and employees

       to contribute to State unemployment insurance, workforce development, disability insurance

       and family leave insurance funds through payroll taxes. Applying the employer and

       employee contribution rates for contributions for 2018 (the last year for which annual

       average employment and wages are available for the industries noted in Table 1), payroll

       taxes amount to 1.63 percent of total wages or $16.32 for every $1,000 in wages paid. 1.63




6
  Independent Contractor Misclassification Imposes Huge Costs on Workers and Federal and State Treasuries,
https://www.nelp.org/ publication/independent-contractor-misclassification-imposes-huge-costs-on-workers-and-
federal-and-state-treasuries-update-2017/



                                                       8
        Case 1:20-cv-01689-GHW Document 68-10 Filed 05/21/20 Page 10 of 12




       percent of the total wages paid in 2018 in fissured industries amount to $255.9 million in

       New Jersey payroll taxes. Increased wage theft in these industries resulting, as USDOL

       concedes, from the Final Rule, will result in a reduction in employer payments and

       underfunding of these accounts.

    18. Employers in highly fissured industries disproportionately burden the Unemployment

       Insurance system because they lay off their employees more frequently and in larger

       numbers than other industries. In New Jersey, of the 667,931 workers employed in

       industries with high rates of subcontracting and outsourcing, 273,954 work in industries

       with above average rates of usage of the Unemployment Insurance system. With the Final

       Rule’s narrowed definition of joint employer, entities that should be deemed joint employers

       under State law may fail to pay payroll taxes and/or deduct employee contributions. Without

       increased State enforcement, State Unemployment Insurance accounts may be underfunded

       and employees may be ineligible for benefits.

    19. When businesses do not properly classify workers as employees, law-abiding employers

       have to pay more to make up for the shortfall in the Unemployment Trust Fund. A 2000

       U.S. Department of Labor study of misclassification in construction found that the failure to

       properly classify construction employees resulted in state income taxes not being paid on up

       to $11 million in off-the books employment and nearly $9 million from employment of

       misclassified workers. As a result, the State lost an estimated $3.1 to $6.7 million in

       unemployment contributions in 2000.7 Because misclassification has grown since 2000, it



7
 Oliver Cooke, Deborah Figart and John Froonjian, The Underground Construction Economy in New Jersey (2016)
https://stockton.edu/hughes-center/documents/2018-0424-underground- economy-report.pdf




                                                     9
     Case 1:20-cv-01689-GHW Document 68-10 Filed 05/21/20 Page 11 of 12




   can reasonably be concluded that New Jersey has lost tens of millions of dollars in state

   income taxes and unemployment and disability contributions due to misclassification in all

   industries, but especially in the industries with high rates of subcontracting and outsourcing.

   With a narrower Federal definition of joint employer, it can be expected that a larger

   number of employers will misclassify workers, and without increased State enforcement,

   there will be an increasing loss in State revenue.

20. Workers in highly fissured industries suffer more injuries than those in other industries.

   According to the Survey of Illnesses and Injuries administered by NJDOL, the incidence of

   illnesses and injuries in these highly fissured industries is higher than the state average of

   2.6 per 100 full-time workers in all but two of the industries for which data are available.

   Injury incidence is about double the state average in warehousing and storage (5.2) and

   grocery stores (5.1). Other industries on the list with high injury rates include freight

   trucking and hotels (both 3.8), and taxi and limousine services (2.7). Many of the

   occupations associated with these industries rank among the top 10 occupations with the

   most illnesses and injuries including: laborers, truck drivers, janitors, maintenance and

   repair workers, retail salespersons, and stock clerks and order fillers. (US Bureau of Labor

   Statistics, Survey of Illnesses and Injuries, 2018). With a narrower definition of joint

   employer, employees may be unable to obtain redress for their injuries and employers may

   be able to evade responsibility.

21. Employees alleging violations of State labor laws can file claims administratively through

   the NJDOL or can file claims alleging violations of the FLSA with the U.S. Department of

   Labor. And under either State law or the FLSA, an employee can pursue a private right of

   action in court. Because the Final Rule does not affect New Jersey’s standards for joint



                                                10
      Case 1:20-cv-01689-GHW Document 68-10 Filed 05/21/20 Page 12 of 12




    employer status, the narrowing of the federal standard will result in more employees

    choosing to file claims with NJDOL or State courts alleging violations of State law. And

    because workers in fissured industries are disproportionately low-wage workers, they are

    more likely to file State law claims with NJDOL, where there are no filing fees and there is

    no need to retain an attorney. The increase in wage and related claims would be a strain on

    NJDOL’s limited resources even in ordinary times, but the burden is exacerbated during the

    current pandemic, where resources are being diverted to the huge numbers of

    unemployment insurance claims being filed with NJDOL, and State revenue has drastically

    decreased.




I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.



Executed this 15th day of May, 2020 at Trenton, New Jersey.




                                             Lesley Hirsch
                                             Assistant Commissioner of Research
                                             New Jersey Department of Labor and Workforce
                                             Development




                                                11
